Citation Nr: 1214596	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to an effective date earlier than January 27, 2006 for the grant of service connection for PTSD.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The issue regarding an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for PTSD in July 2002.  

2.  In an unappealed November 2002 rating decision, the RO denied the Veteran's claim to service connection.  

3.  In January 2006, the Veteran filed another claim to service connection for PTSD.   

4.  In April 2006, the RO added to the claims file service personnel records which, in part, formed the basis of the grant of service connection for PTSD in the December 2007 rating decision on appeal.  


CONCLUSION OF LAW

The criteria for an effective date of July 22, 2002, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011). 



(CONTINUED ON THE NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February, May, and June 2006.  These letters fully addressed all three notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  Moreover, the letters were provided to the Veteran prior to the initial AOJ decision awarding the effective date for the grant of service connection for PTSD.    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in the May and June 2006 letters.      

The Board further notes that the Veteran's claim was readjudicated in the January 2010 Statement of the Case (SOC) of record.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, the Veteran has not raised allegations of prejudice resulting from error on the part of VA with regard to VCAA notification requirements.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  Moreover, as the Veteran's claim regards the assignment of an effective date for the grant of service connection, the Board finds a VA medical examination unwarranted.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Nevertheless, the Veteran underwent VA compensation medical examination in July 2006 for his claim to service connection for PTSD, which was granted in the December 2007 rating decision on appeal.     

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim to an Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than January 27, 2006 for the grant of service connection for PTSD.  Specifically, he claims entitlement to an effective date in July 2000.   

The record indicates that the Veteran initially claimed service connection for PTSD on July 22, 2002.  In an unappealed November 2002 rating decision, the RO denied the Veteran's claim.  He was notified of that determination by letter dated in November 2002.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.1100. 

On January 27, 2006, the Veteran filed another claim for entitlement to service connection for PTSD.  The RO construed that claim as a petition to reopen the previously denied July 2002 claim for service connection for PTSD.  38 C.F.R. § 3.156.  The RO granted the Veteran's claim in a December 2007 rating decision, explaining that it reopened and granted the claim based on the inclusion in the record of new and material evidence.  38 C.F.R. § 3.156.  

The RO assigned the January 27, 2006 date of claim as the effective date for the award of service connection.  The Veteran then filed a notice of disagreement, indicating that an earlier effective date should have been assigned.       

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Similarly, the effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence not received within one year of the prior decision is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).  

If, however, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant, official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider, rather than reopen, the claim.  38 C.F.R. § 3.156(c)(1).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) are met.  38 C.F.R. § 3.156(c)(1).  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim. 38 C.F.R. § 3.156(c)(3).  

In this matter, relevant, official service department records were added to the claims file in April 2006.  These records existed at the time of the November 2002 rating decision denying the Veteran's original claim to service connection but were not then included in the claims file.  These records related to a claimed in-service event - they addressed the Veteran's service in Vietnam, and tended to support his claim to having experienced trauma there which caused his PTSD.  And, in part, these records formed the basis of the RO's grant of service connection for PTSD in December 2007.  

Under 38 C.F.R. § 3.156(c), therefore, the November 2002 rating decision cannot be regarded as final.  Nor can the December 2007 rating decision be regarded as one that granted a petition to reopen a finally decided claim.  Rather, the December 2007 decision is a reconsideration of the Veteran's original July 22, 2002 claim for entitlement to service connection for PTSD.  Based on these facts - and on the fact that the Veteran was diagnosed with PTSD at the time of his original claim - July 22, 2002 is the proper effective date for the grant of service connection for PTSD, as the date VA received the previously decided July 2002 claim is later than the date entitlement arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.156, 3.304(f), 3.400.    


ORDER

Entitlement to an earlier effective date of July 22, 2002, for the grant of service connection for PTSD, is granted.  



REMAND

With regard to the claim for increased rating for PTSD, the Board finds remand warranted for additional development and medical inquiry.
 
The Veteran's most recent VA compensation examination into his PTSD was conducted in July 2006.  As such, the Veteran should be provided with a new VA examination.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all VA treatment records dated from November 2009 to the present which pertain to the Veteran's service-connected PTSD.  Any such records should then be associated with the claims folder.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his psychiatric disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  The examiner should address the severity of all symptoms caused by the service-connected disorder.  

3.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record and consideration of all applicable diagnostic codes.  If the benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental SOC and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


